Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141425                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ESTATE OF JOHN RICHARD PHELPS,                                                                      Alton Thomas Davis,
  by and through its personal representatives,                                                                           Justices
  RICHARD PHELPS and SHELLEY PHELPS,
               Plaintiff-Appellant,
  v                                                                 SC: 141425
                                                                    COA: 289537
                                                                    Kalamazoo CC: 07-000444-NF
  ALLSTATE PROPERTY AND CASUALTY
  INSURANCE COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 10, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2010                    _________________________________________
           p1124                                                               Clerk